Filed 11/23/22
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION TWO



RAMON PEREDA,                      B313718

       Plaintiff and Appellant,    (Los Angeles County
                                   Super. Ct. No.
       v.                          19STCV23693)

ATOS JIU JITSU LLC et al.,

     Defendants and
Respondents.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark C. Kim, Judge. Affirmed.

      Fraceschi Law, Decker Law, and James D. Decker for
Plaintiff and Appellant.

     Tyson & Mendes, Susan L. Oliver, Emily S. Berman, and
JiEun Choi for Defendants and Respondents.
                               ******
       A 49-year-old jiu-jitsu student injured during a sparring
match sued the studio where he was taking lessons as well as the
national jiu-jitsu association under whose auspices the studio’s
students could compete. The trial court granted summary
judgment for the national association (as well as the association’s
founder) on the ground that the association was not liable for the
student’s injury because it had no actual control over the studio’s
sparring practices and the association’s conduct did not give rise
to a reasonable belief in the student that it had such control. The
student appeals. His appeal raises two questions, one procedural
and one substantive. First, did the trial court violate the
student’s right to due process by granting summary judgment on
the issue of lack of control, when it was the student who first
explicitly raised and briefed that issue in his opposition to
summary judgment? Second, is the student’s belief that the
association had control over the studio’s sparring practices
“reasonable” by virtue of the franchise-type relationship between
the association and studio? We conclude that the answer to both
questions is “no,” and accordingly affirm the grant of summary
judgment.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.    Plaintiff
       In 2017, Ramon Pereda (plaintiff) was 49 years old. He
was a former competitive bodybuilder who was familiar with
sports that involved grappling: He was a wrestling celebrity at
his high school; he kickboxed; he knew judo; and he had nearly
achieved a brown belt in Taekwondo.




                                 2
       B.     Plaintiff joins a local jiu-jitsu studio
       In the summer of 2017, plaintiff decided he wanted to learn
Brazilian jiu-jitsu. A subset of jiu-jitsu generally, Brazilian jiu-
jitsu is a sport in which competitors spar with one another on a
mat and, through various grappling-type maneuvers, attempt to
get one another into a chokehold; the match ends when the
competitor who ends up in a chokehold submits, typically by
“tapping out.” As this description implies, “choking” is a “major”
and “integral” part of Brazilian jiu-jitsu.
       Plaintiff’s neighbor told him about The Jiu Jitsu League
(the League), which is a Brazilian jiu-jitsu studio where the
neighbor was a part-time instructor. Plaintiff also visited a
website for Atos Jiu Jitsu, LLC, which does business as Atos Jiu-
Jitsu Association (Atos). Atos’s website listed its various
“affiliates,” of which the League was one; clicking on the link for
the League—which was identified on the website as “Atos Long
Beach”—jumps to a separate website dedicated to the League.1
Plaintiff then went to the League’s studio in Signal Hill,
California, three or four times over the course of a week to watch




1      Although some of the information about the website
appears to have come from the trial court’s taking judicial notice
of what the website provides after the court visited the website,
the parties did not object to court’s doing so (Shuster v. BAC
Home Loans Servicing, LP (2012) 211 Cal.App.4th 505, 512, fn. 4
[failure to object to judicial notice in trial court forfeits challenge
on appeal]) and the website’s content—separate and apart from
the truth of that content—is something “not reasonably subject to
dispute and [is] capable of immediate and accurate determination
by resort to sources of reasonably indisputable accuracy” (Evid.
Code, § 452, subd. (h)).




                                  3
the students sparring. The League’s studio had a banner
indicating that it was affiliated with “Atos.”
      On July 18, 2017, plaintiff signed a membership agreement
with the League. The agreement contained no reference to Atos.
      C.     Plaintiff is injured
      On August 15, 2017, plaintiff attended what was his tenth
training session at the League’s studio. During the 30-minute
portion of the session that involved sparring with other students,
plaintiff sparred with Adam Nadow (Nadow), who was a purple
belt. This was not plaintiff’s first time sparring with Nadow.
During their second spar that day, Nadow got plaintiff into a
chokehold, and plaintiff considered tapping out, but was saved by
the buzzer ending his match. Afterward, plaintiff felt out of
breath, had a limp, and experienced some confusion.
      D.     The relationship between the League and Atos
      Atos was founded by Andre Galvao (Galvao), who is a
world-renowned Brazilian jiu-jitsu champion. Galvao founded
Atos, which is “a collection of independent, individually owned
and operated [Brazilian] jiu-jitsu studios throughout the nation.”
Galvao owns and operates his own studio in San Diego,
California. Kevin and Haley Howell (the Howells) independently
own and operate a separate Atos-affiliated studio—the League—
in the Long Beach area. As an “affiliate” of the national Atos
association, the League’s students may compete in national
Brazilian jiu-jitsu competitions as part of the Atos-brand team.
The League is also given Atos’s teaching curriculum and its code
of conduct, although the League is not required to implement
either. Otherwise, Galvao and Atos have no further control over
the League or the Howells: Neither Galvao nor Atos have any
ownership interest in the League; neither employed the Howells;




                                4
and neither supervises the League’s day-to-day operations,
including the classes where the students spar. Galvao is not on
the League’s roster of instructors, but he teaches individual
classes at studios around the world and thus has on a few
occasions taught at the League as a “guest instructor”; Galvao
has also presided over belt promotion ceremonies for the League’s
students.
II.    Procedural Background
       In July 2019, plaintiff sued the League, the Howells, and
Nadow for negligence related to the injury he suffered during the
August 2017 sparring session. After substituting Atos and
Galvao for “Doe” defendants, plaintiff filed the operative first
amended complaint. In that complaint, plaintiff alleges that the
League’s use of “the Atos name, . . . Atos logo and trade dress,” as
well as the Atos teaching curriculum renders Atos and Galvao
liable for plaintiff’s injury for “fail[ing] to adequately supervise or
monitor” the League or the Howells’ operation of the League.
       Atos and Galvao (collectively, defendants) moved for
summary judgment. In their moving papers, defendants sought
summary judgment on two grounds—namely, that (1) plaintiff
assumed the risk of a choking injury by voluntarily participating
in jiu-jitsu classes, and (2) nothing defendants did “increased the
risk” of injury to plaintiff (and hence plaintiff could not escape
the assumption-of-risk bar).
       In his opposition to the motion, plaintiff spent four pages of
his briefing explicitly arguing that “Atos and Galvao are liable
under the doctrine of ostensible authority.”
       In their reply, defendants briefly responded that the
“doctrine of ostensible agency” did not “app[ly]” to them in order
to render them liable for the “acts and/or omissions” of the




                                   5
Howells and that the “doctrine . . . is completely irrelevant” to
whether plaintiff assumed the risk of injury.
       After a hearing, the trial court issued its ruling granting
defendants summary judgment. The court started by noting that
the papers raised three issues—namely, (1) did Nadow’s
chokehold increase the risk of injury to plaintiff in a way that
exceeds the risk he assumed by participating in Brazilian jiu-
jitsu, (2) were the Howells liable for Nadow’s conduct in choking
plaintiff, and (3) were Atos and Galvao liable to “the same extent
as the Howells[] due to an ostensible agency relationship”? The
court started with the third issue and found it to be dispositive.
Specifically, the court found that the relationship between Atos
and the League was “very similar to [an] ordinary franchise
relationship”; that an “ordinary franchise relationship does not
give rise to liability on the part of the franchisor for the acts of
the franchisee unless the franchisor is involved in the specific
acts that caused the plaintiff’s injury”; and that Atos and Galvao
were not involved in the specific acts of overseeing the League’s
training and sparring, which are what allegedly caused plaintiff’s
injury. Thus, the court found “no basis for imposing liability on
Atos and/or Galvao on an ostensible agency theory.”
       Following the entry of judgment in defendants’ favor,
plaintiff filed this timely appeal.
                            DISCUSSION
       Plaintiff argues that the trial court erred in granting
summary judgment because (1) he was denied due process when
the court granted summary judgment on the ground that the
League was not defendants’ ostensible (or, by implication, actual)
agent, and (2) the court’s conclusion that the League was not
defendants’ ostensible agent was wrong on the merits, although




                                 6
plaintiff concedes that the League was not defendants’ actual
agent. We independently review claims involving the denial of
due process based on undisputed facts as well as challenges to
the grant of summary judgment. (People v. Seijas (2005) 36
Cal.4th 291, 304 [constitutional questions where facts
undisputed]; Hampton v. County of San Diego (2015) 62 Cal.4th
340, 347 [summary judgment].)
I.     Due Process
       As a general matter, a trial court hearing a summary
judgment motion is only obligated to consider the grounds for
summary judgment that are “identified in the moving papers.”
(Juge v. County of Sacramento (1993) 12 Cal.App.4th 59, 67-68
(Juge).) A trial court nevertheless has the discretion to consider
other grounds for summary judgment if (1) the evidentiary basis
for those grounds otherwise appears in the record presented with
the moving papers (id. at pp. 68-69; Y.K.A. Industries, Inc. v.
Redevelopment Agency of City of San Jose (2009) 174 Cal.App.4th
339, 366), and (2) doing so does not deny the opposing party due
process because that party “‘has notice of and an opportunity to
respond to th[ose] ground[s]’” (Noe v. Superior Court (2015) 237
Cal.App.4th 316, 335-336; Bacon v. Southern California Edison
Co. (1997) 53 Cal.App.4th 854, 860 (Bacon); Kramer v. State
Farm Fire & Casualty Co. (1999) 76 Cal.App.4th 332, 335); see
generally Today’s Fresh Start, Inc. v. Los Angeles County Office of
Education (2013) 57 Cal.4th 197, 212 [“‘The essence of due
process is the requirement that “a person in jeopardy of serious
loss [be given] notice of the case against him and opportunity to
meet it.”’”].)
       The trial court had the discretion to consider the ostensible
agency issue in this case. To begin, the evidence supporting a




                                 7
finding that the League was not defendants’ ostensible agent was
included in the evidence accompanying defendants’ motion,
including Galvao’s disclaimer of any authority over the League,
the nature of Atos’s relationship with the League, and plaintiff’s
examination of the Atos’s website. Moreover, plaintiff was not
denied notice or the opportunity to be heard on the issue of
ostensible agency because he explicitly raised, and affirmatively
and extensively briefed, the issue in his opposition. (Accord,
Bacon, supra, 53 Cal.App.4th at p. 860 [no due process violation
when party raised issue in opposition to summary judgment]; cf.
Luebke v. Automobile Club of Southern California (2020) 59
Cal.App.5th 694, 704 [due process violation where party’s
opposition only briefly touches on the issue]; Cordova v. 21st
Century Ins. Co. (2005) 129 Cal.App.4th 89, 109-110 [due process
is denied when sole opportunity to address issue is in motion for
reconsideration, which limits the range of issues that can be
raised].) Plaintiff undoubtedly did so because the issue of control
was raised—albeit “obliquely”—in defendants’ moving papers
(Juge, supra, 12 Cal.App.4th at p. 71): The argument defendants
raised for purposes of the assumption of risk doctrine that they
lacked the authority to increase the risk to plaintiff necessarily
encompassed the argument that defendants lacked control over
the League’s conduct attendant to increasing that risk.
      Plaintiff argues that he had additional evidence he wanted
to present on the issue of ostensible agency that he did not
include with his opposition. We reject this argument. For
starters, due process guarantees an opportunity to be heard—not
multiple opportunities to be heard. (Dami v. Department of
Alcoholic Beverage Control (1959) 176 Cal.App.2d 144, 151 [“Due
process insists upon the opportunity for a fair trial, not a




                                 8
multiplicity of such opportunities.”].) Thus, in marshaling
evidence in support of his argument in opposition to the summary
judgment motion that defendants were liable under a theory that
the League was their ostensible agent, it was plaintiff’s
responsibility to pull all of that evidence together at that time;
due process does not entitle him to a Mulligan. What is more, the
trial court did allow plaintiff at the hearing to supplement the
summary judgment record with additional evidence, and plaintiff
does not argue on appeal that any further additional evidence
should have been admitted.
       In sum, plaintiff was not denied due process.
II.    Merits of Summary Judgment
       A.    Pertinent law
             1.     The law of summary judgment
       Summary judgment is appropriate, and the moving party
(typically, the defendant) is entitled to judgment as a matter of
law, where (1) the defendant carries its initial burden of showing
either the nonexistence of one or more elements of the plaintiff’s
claim or the existence of an affirmative defense, and (2) the
plaintiff thereafter fails to show the “existence of a triable issue
of material fact” as to those elements or affirmative defense.
(Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 850, 853
(Aguilar); Huynh v. Ingersoll-Rand (1993) 16 Cal.App.4th 825,
830; Bacon, supra, 53 Cal.App.4th at p. 858; Code Civ. Proc., §
437c, subds. (a), (c), (o)(1) & (2), (p)(2).) In evaluating whether
these standards for granting summary judgment have been
satisfied, we consider all the evidence before the trial court except
evidence to which an objection was made and sustained (Hartford
Casualty Ins. Co. v. Swift Distribution, Inc. (2014) 59 Cal.4th 277,
286), liberally construe that evidence in support of the party




                                 9
opposing summary judgment, and resolve all doubts concerning
that evidence in favor of that party (ibid.; Miller v. Bechtel Corp.
(1983) 33 Cal.3d 868, 874; Code Civ. Proc., § 437c, subd. (c)).
             2.      The law of agency
       Plaintiff’s sole claim is for negligence. To prevail on a claim
of negligence, a plaintiff must prove (1) the existence of a duty of
care, (2) breach of that duty, (3) proximate cause linking the
breach to the plaintiff’s injury, and (4) damages resulting from
that breach. (Brown v. USA Taekwondo (2021) 11 Cal.5th 204,
213 (Brown).) There is also a fifth element—namely, that the
person the plaintiff is suing (that is, the defendant) is legally
responsible for this negligence. A defendant is directly liable for
“his own negligence,” but may also be vicariously liable for
“someone else’s negligence.” (Musgrove v. Silver (2022) 82
Cal.App.5th 694, 705, italics omitted.)
       As pertinent to this case, a person is liable for the torts
committed by her agent within the scope of the agency. (Perkins
v. Blauth (1912) 163 Cal. 782, 787; Peredia v. HR Mobile Services,
Inc. (2018) 25 Cal.App.5th 680, 691-692.) There are two types of
agency—actual and ostensible. Actual agency is based on
consent, and turns on whether the principal has the right to
control the agent’s conduct. (Edwards v. Freeman (1949) 34
Cal.2d 589, 592 (Edwards); Malloy v. Fong (1951) 37 Cal.2d 356,
370.) Ostensible agency is based on appearances, and turns on
whether the “the principal intentionally, or by want of ordinary
care, causes a third person to believe another to be his agent”
even though the third person is not actually an agent. (Civ.
Code, § 2300; see also id., § 2317; Valentine v. Plum Healthcare
Group, LLC (2019) 37 Cal.App.5th 1076, 1086 (Valentine).)




                                 10
       A defendant may be held liable as a “principal” for the acts
of the defendant’s ostensible agent (that is, the third party who is
not actually his agent) only if (1) the plaintiff, when dealing with
the agent, did so “with [a reasonable] belief in the agent’s
authority,” (2) that “belief [was] generated by some act or neglect
by the principal,” and (3) the plaintiff was not negligent in
relying on the agent’s apparent authority. (Associated Creditors’
Agency v. Davis (1975) 13 Cal.3d 374, 399; Hartong v. Partake,
Inc. (1968) 266 Cal.App.2d 942, 960.) Because a principal’s
liability for the acts of an ostensible agent rests on the notion
that the principal should be estopped from creating the false
impression of agency (Patterson v. Domino’s Pizza, LLC (2014) 60
Cal.4th 474, 494, fn. 18 (Patterson)), the appearance of agency
“must be based on the acts or declarations of the principal and
not solely upon the agent’s conduct.” (Emery v. Visa
International Services Assn. (2002) 95 Cal.App.4th 952, 961
(Emery); Kaplan v. Coldwell Banker Residential Affiliates, Inc.
(1997) 59 Cal.App.4th 741, 747 (Kaplan.)
              3.    The law of franchises
       A franchise is a business relationship through which one
entity (the “franchisor”) sells a second entity (the “franchisee”)
the “right to use [the franchisor’s] trademark and comprehensive
business plan.” (Patterson, supra, 60 Cal.4th at pp. 477, 489; see
also Corp. Code, § 31005, subd. (a).) The franchisee “sells good[s
or services] under the franchisor’s name” and benefits from the
universal standard of the franchisor, but retains autonomy when
“implement[ing] the operational standards on a day-to-day basis”
and otherwise “independently owns, runs, and staffs” itself.
(Patterson, at pp. 477, 489-490.) “The goal—which benefits both
parties to the [franchise] contract—is to build and keep customer




                                 11
trust by ensuring consistency and uniformity in the quality of
goods and services . . . .” (Id. at p. 490; People v. JTH Tax, Inc.
(2013) 212 Cal.App.4th 1219, 1242-1243 (JTH Tax).)
              4.      The intersection of agency law and franchise
law
       “The law is clear that a franchisee may be deemed to be an
agent of the franchisor.” (Kuchta v. Allied Builders Corp. (1971)
21 Cal.App.3d 541, 547 (Kuchta).) Where, for instance, a
business labeled as a “franchisor” nevertheless retains “the right
of complete or substantial control over the franchisee” or is
reasonably perceived as having that right, then the business
labeled as the “franchisee” may be deemed to be the actual or
ostensible agent of the “franchisor.” (Cislaw v. Southland Corp.
(1992) 4 Cal.App.4th 1284, 1288 (Cislaw); Patterson, supra, 60
Cal.4th at pp. 497-498; see Kuchta, at pp. 547-548 [franchisee is
actual and ostensible agent of franchisor when franchisor used
the exact same business name, when franchisor and franchisee
had mixed finances, when franchisor had control over the location
of the franchisee’s business, over the materials the franchisee
used, and over the franchisee’s power to approve construction
designs it would be building].)
       But what if the two businesses have a bona fide franchisor
relationship as described above, rather than one in name only?
Because, in such a relationship, the franchisor by definition
controls the franchisee’s use of the franchisor’s trademark and
business plan, a finding of actual or ostensible agency based on
that type of control alone would effectively render franchisees the
agents of franchisors in every case, thereby “disrupt[ing]” and
“turn[ing] . . . ‘on its head’” one of the key aspects of the franchise
business format—the ability of the franchisor to share its




                                  12
goodwill with its franchisees without assuming all responsibility
for how they operate their otherwise independent businesses.
(Patterson, supra, 60 Cal.4th at pp. 497-498, 499 [franchisor’s
“control” over its “comprehensive operating system alone”—that
is, its business model—is insufficient to create agency].)
        To avoid this result, courts must be “mindful” when
“applying agency theory in the context of a franchisor-franchisee
relationship.” (JTH Tax, supra, 212 Cal.App.4th at p. 1242.)
Thus, a franchisor is liable for the conduct of the franchisee only
if the franchisor actually exercises control—or is reasonably
believed to exercise control—over the “means and manner” of the
franchisee’s operation that caused the plaintiff’s alleged injury.
(Patterson, supra, 60 Cal.4th at 478, 498; Cislaw, supra, 4
Cal.App.4th at p. 1288; Kaplan, supra, 59 Cal.App.4th at p. 745;
Wickham v. Southland Corp. (1985) 168 Cal.App.3d 49, 59
(Wickham).)
        To avoid having the doctrine of ostensible agency swallow
up this carefully balanced principle, courts have limited what can
give rise to a reasonable belief that a franchisor is controlling the
portion of the franchisee’s operation that caused the plaintiff’s
alleged injury. It is not enough to show that the franchisor and
franchisee have “some relationship.” (J.L. v. Children’s Institute,
Inc. (2009) 177 Cal.App.4th 388, 406.) It is not enough to show
that the franchisor has allowed the franchisee to use its trade
name and good will (Cislaw, supra, 4 Cal.App.4th at p. 1288;
Beck v. Arthur Murray, Inc. (1966) 245 Cal.App.2d 976, 981
(Beck) [“the mere licensing of trade names does not create agency
relationship either ostensible or actual”]), or, relatedly, that the
franchisor’s name appears on some of the materials used by the
franchisee (Taylor v. Financial Casualty & Surety, Inc. (2021) 67




                                 13
Cal.App.5th 966, 999; Emery, supra, 95 Cal.App.4th at pp. 961-
962). But in a case alleging fraud, it is reasonable for a plaintiff
to believe that the franchisee is the ostensible agent of the
franchisor when the franchisor’s affirmative “advertising
campaign” to the public conveyed that it “stood behind” all of its
franchisees. (Kaplan, supra, 59 Cal.App.4th at pp. 747-748.)
And in a case alleging violations of an administrative statute, it
is reasonable for a plaintiff to believe that the licensee is the
ostensible agent of the licensor when the licensor was supervising
the licensee’s operations closely enough to know that the licensee
was violating the statute and did nothing to stop those violations.
(Beck, at pp. 977-981.)
       B.    Analysis
       Whether defendants are liable for the League’s failure to
properly supervise the sparring that gave rise to plaintiff’s injury
turns on whether the League is their agent. As noted above,
plaintiff concedes that there is no triable issue of material fact
when it comes to whether defendants had actual control over the
League’s supervision of its students, and hence no triable issue of
material fact as to actual agency.2 (Edwards, supra, 34 Cal.2d at


2      For the first time on appeal, plaintiff argues that
defendants may be liable because they have a “special
relationship” to him that obligated them to protect him from
Nadow. We reject this argument for two reasons. First, plaintiff
forfeited this argument by not raising it in the trial court until
the hearing on the summary judgment motion. (Gallo v. Wood
Ranch USA, Inc. (2022) 81 Cal.App.5th 621, 646.) Although
plaintiff cites the 2021 decision in Brown in support of this
argument and that decision was issued only three weeks before
summary judgment hearing, several decisions prior to Brown rest
on the same principles (e.g., Regents of Univ. of California v.




                                14
p. 592.) This is why defendants and the League have a
relationship akin to a franchise, as plaintiff himself
acknowledged when he repeatedly characterized that relationship
as franchise-like. Thus, defendants’ liability turns on whether
the League was their ostensible agent, which turns on whether
plaintiff’s belief that Atos controlled the League’s oversight of
sparring—which was the “means and manner” of the League’s
operations giving rise to plaintiff’s injury—was a reasonable
belief. (Cislaw, supra, 4 Cal.App.4th at p. 1288; Kaplan, supra,
59 Cal.App.4th at p. 745.) Because this case comes to us on
appeal from the grant of summary judgment, the propriety of the
trial court’s ruling turns more broadly on whether there is a
triable issue of material fact regarding ostensible agency and
turns more narrowly on whether there is a triable issue of

Superior Court (2018) 4 Cal.5th 607 (Regents)), and thus give
plaintiff no excuse for delaying to raise this argument. Second,
this theory lacks merit. The sine qua non of a special
relationship—whether it is one that obligates the defendant to
protect the victim or to control the third party who harms the
victim—is the defendant’s control over the third party. (Regents,
at pp. 620-621; Colonial Van & Storage, Inc. v. Superior Court
(2022) 76 Cal.App.5th 487, 500; Doe v. Roman Catholic
Archbishop of Los Angeles (2021) 70 Cal.App.5th 657, 670.)
Because there is no triable issue of material fact that defendants
had any actual control over the League’s oversight of sparring,
defendants can have no special relationship with plaintiff (or, for
that matter, with the League) that can give rise to liability.
Although Brown has a passing resemblance to this case insofar
as it has a sports organization as a defendant, it is otherwise off
point because the plaintiffs in Brown were minors sexually
molested by the coaches whom the defendant-organization had
hired and thus over whom the defendant-organization had
control. (Brown, at p. 210.)




                                15
material fact regarding the reasonableness of plaintiff’s belief.
(Aguilar, supra, 25 Cal.4th at pp. 850, 853.) Although the
broader question of whether one entity is the ostensible agent of
another is typically a question of fact for the jury (Kaplan, at p.
748), it may be decided as a matter of law on summary judgment
where neither the evidence nor inferences are in conflict (Taylor,
supra, 67 Cal.App.5th at pp. 993-994; Valentine, supra, 37
Cal.App.5th at p. 1086; Wickham, supra, 168 Cal.App.3d at p.
55). The narrower question of whether a plaintiff’s belief is
reasonable is a question of law. (Markow v. Rosner (2016) 3
Cal.App.5th 1027, 1045 [whether plaintiff’s belief that one entity
was another’s ostensible agent “was reasonable” “is a question of
law”].)
       Because ostensible agency focuses on what a reasonable
person knowing what the plaintiff knew would have believed, we
necessarily focus on what the plaintiff knew at the time of his
injury. (See, e.g., A.C. Label Co. v. Transamerica Ins. Co. (1996)
48 Cal.App.4th 1188, 1194.) Knowledge a plaintiff acquires after
the injury, including during postinjury litigation, cannot
contribute to the reasonableness of the plaintiff’s belief about the
defendant’s control over its ostensible agent at the time of the
injury. As a consequence, we give no weight to the facts plaintiff
did not know about at the time he was injured by Nadow while
sparring—namely, that Galvao sometimes was a guest teacher
and sometimes participated in commencement activities, and
that the League was permitted to use Atos’s teaching curriculum.
       The information plaintiff knew at the time of his injury
does not, as a matter of law, give rise to a reasonable belief that
defendants had control over the League’s supervision of sparring
during its classes. The League’s display of Atos’s banner in its




                                 16
studio is not enough because, as noted above, the mere use of a
“trade name” is insufficient to “create” even an “ostensible”
“agency relationship[].” (Beck, supra, 245 Cal.App.2d at p. 981;
Cislaw, supra, 4 Cal.App.4th at p. 1288; Emery, supra, 95
Cal.App.4th at pp. 961-962.) The content of Atos’s website is also
not enough.3 That website espoused the safety of Brazilian jiu-
jitsu, listed the League as one of its “affiliates” and as “Atos Long
Beach,” and set forth a link to a different website for the League.
But this terminology and the use of the Atos trade name does not
create a reasonable belief that defendants controlled the day-to-
day operations of the League, or, more to the point, supervised
the League’s sparring activities. Plaintiff points to the fact that
neither defendants nor the League affirmatively disclaimed
Atos’s control over League by explicitly stating that the League
was “independently owned and operated,” but the absence of such
a disclaimer does not convert an unreasonable belief of ostensible
agency into a reasonable one.
       Plaintiff resists this conclusion with three arguments.
       First, plaintiff points to the declaration he filed in
opposition to summary judgment, in which he states that (1)


3     The trial court excluded plaintiff’s statements in his
declaration regarding his review of the website and the
inferences he drew from that review, but the court nevertheless
went on to analyze those statements for purposes of the
reasonableness of plaintiff’s belief. Plaintiff attacks the trial
court’s evidentiary ruling, but does so on only one of the possible
grounds for upholding that ruling. Plaintiff’s failure to attack
every ground constitutes a waiver. (Salas v. Department of
Transportation (2011) 198 Cal.App.4th 1058, 1074.) For purposes
of our analysis, however, we have nevertheless overlooked this
waiver and considered this evidence as well.




                                 17
Atos’s “website gave . . . the impression that ATOS . . . owned and
operated several jiu-jitsu schools throughout the country,” (2) the
website prompted him to “assume[]” the League was “a
franchise[-]type school under the control and supervision of
ATOS and . . . Galvao,” and (3) the “website implicitly suggest[s]
that all of the ATOS schools meet the ATOS standard for safety
and quality of instruction.” These statements are entitled to no
weight. (Taylor, supra, 67 Cal.App.5th at p. 993-994 [plaintiff’s
“‘“subjective beliefs . . . do not create a genuine issue of fact; nor
do uncorroborated and self-serving declarations”’”]; Pryor v.
Industrial Accident Commission (1921) 186 Cal. 169, 172
[plaintiff’s statements regarding their status are “mere legal
conclusions and of no weight”]; see also Kuchta, supra, 21
Cal.App.3d at p. 548 [parties’ declaration as to nature of
relationship not dispositive]; Patterson, supra, 60 Cal.4th at p.
501 [same].) For the same reasons, Galvao’s disavowal during a
deposition that his Atos empire was a franchised business—
which plaintiff proffered at the hearing on the summary
judgment motion—is also entitled to no weight and is in any
event not a judicial admission that binds this court.
       Second, plaintiff argues that his case is on all fours with
Kaplan, supra, 59 Cal.App.4th 741, and, to a lesser extent
another case we have found, Beck, supra, 245 Cal.App.2d at pp.
977-978. We disagree. Kaplan is distinguishable. In that case,
the franchisor made “representations to the public in general,” as
part of an affirmative “advertising campaign,” conveying that it
“stood behind” all of its franchisees; this raised triable issues of
material fact regarding whether it was reasonable for the
plaintiff suing for fraud to believe that the franchisor was
vicariously liable for its franchisee’s representations. (Id. at pp.




                                 18
747-748.) Here, Atos did not have an affirmative advertising
campaign and, more to the point, did not do or say anything to
give rise to a reasonable belief that Atos was in control of the
League’s sparring sessions—beyond lending the use of its name,
which, as noted above, is legally insufficient to create a
reasonable belief that would support a finding of ostensible
agency. Read narrowly, Beck is also distinguishable because the
licensor in that case was closely associated enough with its
independently owned and operated licensee that it knew of the
licensee’s violations of the so-called “Dance Act” but did nothing
to remedy those violations; in a lawsuit based on the Dance Act,
Beck deemed the licensee to be the licensor’s ostensible agent.
(Beck, at pp. 978-981.) Here, Atos did nothing to give rise to a
reasonable belief that it was controlling the League’s sparring
activities, which is all that is relevant to plaintiff’s lawsuit. To be
sure, Beck could be read more broadly for the proposition that the
use of a franchisor’s trade name—even with a disclaimer—is
sufficient to give rise to a finding of ostensible agency. But we
decline to read Beck in that manner because doing so would be
impossible to reconcile with our Supreme Court’s decision in
Patterson protecting the franchise relationship from erosion by
overbroad application of agency principles.
       Third, plaintiff argues that there must be issues of material
fact in dispute because plaintiff disputed 54 out of the 63
material facts listed in defendants’ separate statement. But the
fact that plaintiff disputes the vast majority of facts does not
mean that any of those facts is material to the issue upon which
summary judgment was ultimately granted. Here, we have
concluded they are not.
                              *     *     *




                                  19
      In light of our conclusion, we have no occasion to reach
defendants’ argument that the judgment may be alternatively
affirmed based on the primary assumption of risk doctrine.
                          DISPOSITION
      The judgment is affirmed. Defendants are entitled to their
costs on appeal.
      CERTIFIED FOR PUBLICATION.



                                      ______________________, J.
                                      HOFFSTADT
We concur:



_________________________, P. J.
LUI



_________________________, J.*
BENKE




*      Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                 20